Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgments
Claims 1-20 are pending
Applicant provided information disclosure statement (IDS).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and computer readable storage device. 


Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 262 and similarly claims 270 and 278 recite the limitations of receiving a message comprising a plurality of sentences; identifying, utilizing a hierarchical attention model, a subset of sentences of the plurality of sentences that are relevant to scheduling of the meeting; identifying a subset of words in the subset of sentences that are potentially relevant to scheduling of the meeting based on relating to at least one meeting parameter; splitting the subset of words into a first group comprising words from the subset of words that are above a meeting relevance threshold value, and a second group comprising words from the subset of words that are below a meeting relevance threshold value; and causing an automated action associated with scheduling the meeting to be performed, wherein the automated action includes at least one meeting parameter from one of the words of the first group of words. These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, memory, and computer readable storage medium,  the claims language encompasses a user simply receiving a message, identifying sentences/subset of sentences and words/ subset of words in the message, grouping subset of words with respect to a threshold, 
The claims also deal with scheduling meetings with respect to attendees (See para 0001-0004 of Specification) and users’ interaction with one another (See figure 2). These put the claims in the abstract idea grouping of certain methods of organizing human activities (managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims recite the additional elements of processor, memory, and computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a 
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe where a message is sent or received, and further describe how the word groups are split.   

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
A method, however a method is not considered an additional element.
Claim 4 and 14 recite digital assistance service
Claim 5 and 15 recite, electronic messaging account, and digital assistant service
Claim 11 recites system, memory, processor
Claim 19 recites computer readable storage medium device, processor
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0059.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0059. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 10-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US20150348551A1) herein Gruber in further View of Yang et al. ( "Hierarchical attention networks for document classification.") herein Yang. 

Regarding Claim 1, and similarly claim 11,  Gruber teaches 

A method (See figure 8) (See para 0006- Systems and processes are disclosed for processing a multi-part voice command) This shows a process (i.e. method). 

A system for assisting with scheduling a meeting, comprising: a memory for storing executable program code; and one or more processors, functionally coupled to the memory, the one or more processors being responsive to computer-executable instructions contained in the program code and operative to (See figure 6B) Figure 6B shows a system with a processor and memory. (See para 0189- Device 600 has bus 612 that operatively couples I/O section 614 with one or more computer processors 616 and memory 618. ) 
receiving a message comprising a plurality of sentences (See para 0243- At block 802, speech input can be received from a user (e.g., from microphone 213 of FIG. 2). In some examples, the speech input can be directed to a virtual assistant, and can include one actionable command (e.g., “What's the weather going to be today?”) or multiple actionable commands (e.g., “Navigate to Jessica's house and send her a message that I'm on my way.”). An actionable command as used herein can include any task, process, query, action, request, or the like that a virtual assistant can perform, respond to, or otherwise handle. For example, an actionable command can include a query about a stock price, a request to send a message, a command to provide navigation services, a command to initiate a phone call, or the like.)(See para 0244-In some examples, a user can control the capture of a multi-part command by signaling with a button, touchscreen interface, or the like. For example, to cause a user's device to continue listening for additional commands, a user can push and hold a button (e.g., of user device 104) while speaking, and can release the button after 

 Identifying…a subset of sentences of the plurality of sentences that are relevant to scheduling of the meeting (See para 0248-FIG. 9 illustrates an exemplary parsed multi-part voice command. User speech 920 can include the transcription of a single utterance saying, “Navigate to Jessica's house and send her a message that I'm on my way.” In one example, user speech 920 can be parsed into two substrings: first candidate substring 922 and second candidate substring 924… Such parsing can be done in a variety of ways. For example, domain keywords can be identified in the text string) This shows the system can identify subset of sentences (i.e. substrings). The system identifies the subsets with respect to domains. Domains deals with scheduling or calendar (See para 0226- While FIG. 7C illustrates two example domains within ontology 760
Even though Gruber deals with hierarchy structures such as ontologies (See para 0222), it doesn’t deal with hierarchical attention models. That is seen in Yang. Yang teaches 
utilizing a hierarchical attention model (See page 1481- The overall architecture of the Hierarchical Attention Network (HAN) is shown in Fig. 2. It consists of several parts: a word sequence encoder, a word-level attention layer, a sentence encoder and a sentence-level attention layer. We describe the details of different components in the following sections.) This shows a HAN system is used to classify the texts. 

Gruber and Yang are analogous art because they are from the same problem solving area of natural language processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gruber’s invention by incorporating the method of Yang because Gruber’s digital assistance can use HAN when determining text classification. HAN provides better text classification to determine sentence meaning because it looks at the interaction of words and not just the word in isolation (See page 1480). Better text classification means the digital assistant would be better able to handle requests by the user. 
Gruber further teaches identifying a subset of words in the subset of sentences that are potentially relevant to scheduling of the meeting based on relating to at least one meeting parameter The mere fact that the system is able parse the string to make substrings (i.e. subset of sentences) means the system 

splitting the subset of words into a first group comprising words from the subset of words that are above a meeting relevance threshold value, and a second group comprising words from the subset of words that are below a meeting relevance threshold value  The examiner interprets the words that are above a meeting relevance threshold value to mean the words that match a 922 of FIG. 9 as an example, the substring “Navigate to Jessica's house” can be compared to some or all templates of a virtual assistant. In one example, only templates associated with navigation can be used given the keyword “Navigate.” In other examples, other or all templates can be used. In a virtual assistant, templates associated with providing maps, guidance, or navigation can include “Navigate to [location],” “Get me directions to [location],” “Show me a map of [location],” or the like. In comparing candidate substring 922 to such navigation-related templates, at least one matching template can be identified: “Navigate to [location],” where the location variable 

and causing an automated action associated with scheduling the meeting to be performed, wherein the automated action includes at least one meeting parameter from one of the words of the first group of words. As seen from the example above, the system is able to carry out the action of scheduling a meeting. For example the art shows (See para 0233-0236- For example, the user may say “Make me a dinner reservation at a sushi place at 7”… Once task flow processing module 736 has completed the structured query for an actionable intent, task flow processing module 736 can proceed to perform the ultimate task associated with the actionable intent. Accordingly, task flow processing module 736 can execute the steps and instructions in the task flow model according to the specific parameters contained in the structured query. For example, the task flow model for the actionable intent of “restaurant reservation” can include steps and instructions for contacting a restaurant and actually requesting a reservation for a particular party size at a particular time. For example, using a structured query such as: {restaurant reservation, restaurant=ABC Café, date=Mar. 12, 2012, time=7 pm, party size=5}, task flow processing module 736 can perform the steps of: (1) logging onto a server of the 

Regarding Claim 19, Gruber teaches 

A computer-readable storage device comprising executable instructions that, when executed by one or more processors, assists with scheduling a meeting, the computer- readable storage device including instructions executable by the one or more processors for: (See para 0051- In some examples, a non-transitory computer-readable storage medium of memory 202 can be used to store instructions (e.g., for performing aspects of process 800, described below) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions. In other examples, the instructions (e.g., for performing aspects of process 800, described below) can be stored on a non-transitory computer-readable storage medium (not shown) of the server system 108 or can be divided between the non-transitory computer-readable storage medium of memory 202 and the non-transitory computer-108. In the context of this document, a “non-transitory computer-readable storage medium” can be any medium that can contain or store the program for use by or in connection with the instruction execution system, apparatus, or device.) 

receiving an electronic message comprising a plurality of sentences; (See para 0243- At block 802, speech input can be received from a user (e.g., from microphone 213 of FIG. 2). In some examples, the speech input can be directed to a virtual assistant, and can include one actionable command (e.g., “What's the weather going to be today?”) or multiple actionable commands (e.g., “Navigate to Jessica's house and send her a message that I'm on my way.”). An actionable command as used herein can include any task, process, query, action, request, or the like that a virtual assistant can perform, respond to, or otherwise handle. For example, an actionable command can include a query about a stock price, a request to send a message, a command to provide navigation services, a command to initiate a phone call, or the like.)(See para 0244-In some examples, a user can control the capture of a multi-part command by signaling with a button, touchscreen interface, or the like. For example, to cause a user's device to continue listening for additional commands, a user can push and hold a button (e.g., of user device 104
to identify at least one sentence that is relevant to the scheduling of a meeting; (See para 0248-FIG. 9 illustrates an exemplary parsed multi-part voice command. User speech 920 can include the transcription of a single utterance saying, “Navigate to Jessica's house and send her a message that I'm on my way.” In one example, user speech 920 can be parsed into two substrings: first candidate substring 922 and second candidate substring 924… Such parsing can be done in a variety of ways. For example, domain keywords can be identified in the text string) This shows the system can identify subset of sentences (i.e. substrings). The system identifies the subsets with respect to domains. Domains deals with scheduling or calendar (See para 0226- While FIG. 7C illustrates two example domains within ontology 760, other domains can include, for example, “find a movie,” “initiate a phone call,” “find directions,” “schedule a meeting) (See para 0249- A calendar domain might be associated with keywords or key phrases like “meeting,” “set up a meeting,” “meet with,” “new appointment,” “schedule,” etc.) So this shows the system can identify which subset of sentences (i.e. substrings) are relevant to the calendar/scheduling domain. 
Even though Gruber deals with hierarchy structures such as ontologies (See para 0222), it doesn’t deal with hierarchical attention models. That is seen in Yang. Yang teaches 
utilizing a hierarchical attention model (See page 1481- The overall architecture of the Hierarchical Attention Network (HAN) is shown in Fig. 2. It consists of several parts: a word sequence encoder, a word-level attention layer, a sentence encoder and a sentence-level attention layer. We describe the details 

Gruber and Yang are analogous art because they are from the same problem solving area of natural language processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gruber’s invention by incorporating the method of Yang because Gruber’s digital assistance can use HAN when determining text classification. HAN provides better text classification to determine sentence meaning because it looks at the interaction of words and not just the word in isolation (See page 1480). Better text classification means the digital assistant would be better able to handle requests by the user. 
Gruber further teaches identifying a plurality of words in the at least one sentence that relate to a meeting parameter; The mere fact that the system is able identify sentences means the system is also identifying words of the sentences as well. The words in those sentences have a potential to deal with the meeting/calendar domain if those words belong to that domain. The system is capable of identifying words with respect to a meeting as seen here (See para 0248- For example, domain keywords can be identified in the text string, and the string can be parsed based on their location. In the example of FIG. 9, the word “navigate” can correspond to a virtual assistant domain for providing maps, turn-by-turn navigation instructions, or other navigation assistance to a user. The word “send” can correspond to a messaging domain or multiple virtual 

calculating a value for each of the plurality of words corresponding to a likelihood that a corresponding word relates to the meeting (See para 0261- For example, a minimum threshold can be determined below which a particular parse can be deemed unlikely or unacceptable. In some examples, the probability of each candidate substring corresponding to an actionable command can be compared to a threshold level, and the failure of any candidate substring of a parse to meet the level can be deemed a failure of the parse leading to the “no” branch of block 810. ) This shows that with respect to each sentence parsed, a calculation value is made that represents each word in the sentence parsed. This value represents likelihood of words corresponding to the actionable command. The actionable command being that of carrying out a meeting. 

and automatically causing an electronic message for scheduling the meeting to be sent. As seen from the example above, the system is able to carry out the action of scheduling a meeting. For example the art shows (See para 736 has completed the structured query for an actionable intent, task flow processing module 736 can proceed to perform the ultimate task associated with the actionable intent. Accordingly, task flow processing module 736 can execute the steps and instructions in the task flow model according to the specific parameters contained in the structured query. For example, the task flow model for the actionable intent of “restaurant reservation” can include steps and instructions for contacting a restaurant and actually requesting a reservation for a particular party size at a particular time. For example, using a structured query such as: {restaurant reservation, restaurant=ABC Café, date=Mar. 12, 2012, time=7 pm, party size=5}, task flow processing module 736 can perform the steps of: (1) logging onto a server of the ABC Café or a restaurant reservation system such as OPENTABLE®, (2) entering the date, time, and party size information in a form on the website, (3) submitting the form, and (4) making a calendar entry for the reservation in the user's calendar.)  
wherein the electronic message that is automatically sent comprises a time. a date. and a potential attendee identified from one or more words of the plurality of words for which a calculated value meets a minimum threshold value. (See para 0236- For example, the task flow model for the actionable intent of “restaurant reservation” can include steps and instructions for contacting a restaurant and actually requesting a reservation for a particular party size at a particular time. For example, using a structured query such as: {restaurant 12, 2012, time=7 pm, party size=5}, task flow processing module 736 can perform the steps of: (1) logging onto a server of the ABC Café or a restaurant reservation system such as OPENTABLE®, (2) entering the date, time, and party size information in a form on the website, (3) submitting the form, and (4) making a calendar entry for the reservation in the user's calendar.) This shows message includes time, date and potential attendee identified by way of party information. These words were identified because the sentences the user said to the digital assistant had these words included and these words when parsed had a threshold value that is at least more than the minimum value for the action of sending a message to be initiated. (See para 0261-0264- For example, a minimum threshold can be determined below which a particular parse can be deemed unlikely or unacceptable. In some examples, the probability of each candidate substring corresponding to an actionable command can be compared to a threshold level, and the failure of any candidate substring of a parse to meet the level can be deemed a failure of the parse leading to the “no” branch of block 810…If the probabilities from block 808 meet or exceed the threshold at block 810 (e.g., the “yes” branch), process 800 can continue to block 812.)


Regarding claim 2 and similarly claim 12, the arts above teach the limitations of claim 1 and 11, however Gruber further teaches 

wherein causing the automated action to be performed comprises causing an automated message for scheduling the meeting to be sent to a party associated with the meeting. (See para 0236- For example, the task flow model for the actionable intent of “restaurant reservation” can include steps and instructions for contacting a restaurant and actually requesting a reservation for a particular party size at a particular time. For example, using a structured query such as: {restaurant reservation, restaurant=ABC Café, date=Mar. 12, 2012, time=7 pm, party size=5}, task flow processing module 736 can perform the steps of: (1) logging onto a server of the ABC Café or a restaurant reservation system such as OPENTABLE®, (2) entering the date, time, and party size information in a form on the website, (3) submitting the form, and (4) making a calendar entry for the reservation in the user's calendar) This shows that an automated action by the assistant is performed causing message to be send to restaurant. Restaurant is a party associated with a meeting as well, cause meeting/dinner reservation will take place there. 

Regarding claim 3 and similarly claim 13, the arts above teach the limitations of claim 1 and 11, however Gruber further teaches 

wherein causing the automated action to be performed comprises causing a prompt to be surfaced in the message, the prompt selectable for sending a meeting invite to a party associated with the meeting.  (See para 0236- For example, the task flow model for the actionable intent of “restaurant reservation” 12, 2012, time=7 pm, party size=5}, task flow processing module 736 can perform the steps of: (1) logging onto a server of the ABC Café or a restaurant reservation system such as OPENTABLE®, (2) entering the date, time, and party size information in a form on the website, (3) submitting the form, and (4) making a calendar entry for the reservation in the user's calendar) This show a prompt of a form is shown and the form is selected to fill out and send to a restaurant. Restaurant is a party associated with a meeting as well, cause meeting/dinner reservation will take place there. 

Regarding claim 4 and similarly claim 14, the arts above teach the limitations of claim 1 and 11, however Gruber further teaches 

wherein the message is received by a digital assistant service and the digital assistant service causes the automated action to be performed.  (See para 0243- n still other examples, processing modules 114 of server system 108 and processor 704 of digital assistant system 700 can be used together to execute some or all of process 800. At block 802, speech input can be received from a user (e.g., from microphone 213 of FIG. 2). In some examples, the speech input can be directed to a virtual assistant, and can include one actionable command (e.g., “What's the weather going to be today?”) or multiple 

Regarding claim 5 and similarly claim 15, the arts above teach the limitations of claim 1 and 11, however Gruber further teaches 

wherein the message is received by an electronic messaging account associated with a potential attendee of the meeting  A request for meeting is also given to potential attendees. See figure 11. This shows an electronic message is received for a meeting. This deals with an electronic messaging account since the user is able to have an account with an application with respect to apple and windows (See para 0207- Operating system 718 (e.g., Darwin, RTXC, LINUX, UNIX, iOS, OS X, WINDOWS, or an embedded operating system such as VxWorks))  (See para 0210- For example, if the digital assistant system is implemented on a standalone user device, applications 724 can include user applications, such as games, a calendar application, a navigation application, or an email application.) Figure 5A also shows electronic messaging account with respect to iOS. 

and wherein the message is forwarded from the electronic messaging account associated with the potential attendee of the meeting to a digital assistant service. (See para 0272- A multi-part voice command as discussed herein can be an efficient way for a user to manage multiple notifications at one time. For example, a user might utter “Reply to those emails with my out of office reply, remind me to call mom in twenty minutes, tell Joe sure, snooze those reminders an hour, and accept that meeting request”) This shows the message is forwarded from the electronic messaging account from figure 11 and to a digital assistance to accept the meeting request. 

Regarding claim 6, the arts above teach the limitations of claim 1, however Gruber further teaches 
wherein the subset of sentences comprises one or more sentences. (See para 0243- At block 802, speech input can be received from a user (e.g., from microphone 213 of FIG. 2). In some examples, the speech input can be directed to a virtual assistant, and can include one actionable command (e.g., “What's the weather going to be today?”) or multiple actionable commands (e.g., “Navigate to Jessica's house and send her a message that I'm on my way.”). An actionable command as used herein can include any task, process, query, action, request, or the like that a virtual assistant can perform, respond to, or otherwise handle. For example, an actionable command can include a query about a stock price, a request to send a message, a command to provide navigation services, a command to initiate a phone call, or the like.)(See para 0244-In some examples, a user can control the capture of a multi-part command by signaling with a 104) while speaking, and can release the button after finishing as many commands as the user desires to speak. ) This shows the digital assistant is able to receive plurality of sentences. The system is able to identify a plurality of substrings. For example figure 9 shows one or more sentences. The user can say as many sentences as they can and the system will identify a plurality of sentences with respect to the different domains. For example the user can set up multiple meetings with the assistant and the assistant will determine plurality of substrings with those sentences cause they belong to a meeting/calendar domain. 

Regarding claim 7 and 16, the arts above teach the limitations of claim 1 and 11, however Gruber further teaches 
wherein the at least one parameter comprises one or more of: a potential attendee of the meeting, a meeting type for the meeting, a duration of the meeting, a location where the meeting is to take place, a time zone associated with the meeting, and a time when the meeting is to take place. (See para 0231-  For example, for a user request “invite my friends to my birthday party,” natural language processing module 732 can be able to access user data 748 to determine who the “friends” are and when and where the “birthday party” would be held, rather than requiring the user to provide such information explicitly in his/her request.) This shows meeting parameter of location and time and attendees. In addition, as already stated above (0249- A calendar domain might 

Regarding claim 10, Gruber further teaches 
wherein the subset of words is split utilizing at least one of: a topic detection clustering model; a statistical Markov model; a supervised learning model; a decision tree; a deep neural network model; a general sequence-to-sequence model; a generative model; a recurrent neural network model; and a latent variable graphical model. (See figure 7c) This shows topic clustering model the system uses to split words with respect to different domains which represent different topics. An additional example of topic clustering is seen here (See para 0228- In some examples, nodes associated with multiple related actionable intents can be clustered under a “super domain” in ontology 760. For example, a “travel” super-domain can include a cluster of property nodes and actionable intent nodes related to travel.) 

Regarding claim 20, Gruber further teaches 
wherein the electronic message that is automatically sent further comprises a location identified from one or more words of the plurality of words for which a calculated value meets a minimum threshold value for being associated with a location parameter for the meeting (See para 0236- For example, the task flow model for the actionable intent of “restaurant reservation” can include steps and instructions for contacting a restaurant and actually requesting a reservation for a particular party size at a particular time. For example, using a structured query such as: {restaurant reservation, restaurant=ABC Café, date=Mar. 12, 2012, time=7 pm, party size=5}, task flow processing module 736 can perform the steps of: (1) logging onto a server of the ABC Café or a restaurant reservation system such as OPENTABLE®, (2) entering the date, time, and party size information in a form on the website, (3) submitting the form, and (4) making a calendar entry for the reservation in the user's calendar.) This shows an electronic message is sent and has a location identified such as ABC café. The user said a command which included cuisine/restaurant type and when the system parsed the sentenced it determined that the threshold value which represents each word with respect to the domain was above a minimum threshold value. The threshold value is associated with carrying out a command which in this case is associated with a location parameter with respect to a meeting/restaurant reservation. (See para 0261-0264- For example, a minimum threshold can be determined below which a particular parse can be deemed unlikely or unacceptable. In some examples, the probability of each candidate substring corresponding to an actionable command can be compared to a threshold level, and the failure of any candidate substring of a parse to meet the level can be deemed a failure of the parse leading to the “no” branch of block 810…If the probabilities from block 808 meet or exceed 810 (e.g., the “yes” branch), process 800 can continue to block 812.)

Claim 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US20150348551A1) herein Gruber in further View of Yang et al. ( "Hierarchical attention networks for document classification.") herein Yang in further view of Reavely et al. (US10453117B1) herein Reavely. 

Regarding claim 8 and 17, the arts above teach the limitations of claim 1 and 11, however they do not teach 

wherein the subset of words is split utilizing a conditional random field model. 
However Reavely teaches wherein the subset of words is split utilizing a conditional random field model. (See col.10- This process includes semantic tagging, which is the labeling of a word or combination of words according to their type/semantic meaning. Parsing may be performed using heuristic grammar rules, or an NER model may be constructed using techniques such as hidden Markov models, maximum entropy models, log linear models, conditional random fields (CRF), and the like.) This shows CRF is used to parse data. Subset of words is already taught in the independent claims. 

Gruber, Yang, and Reavely are analogous art because they are from the same problem solving area of natural language processing. It would have been obvious to one 

Regarding claim 9 and 18, the arts above teach the limitations of claim 1 and 11, however they do not teach 
wherein the conditional random field model comprises long short-term memory feature extraction.
Even though Yang talks about this method, Yang only discusses LSTM to compare it to HAN method, it doesn’t teach that the system actually does it. However Reavely teaches 
wherein the conditional random field model comprises long short-term memory feature extraction (See col. 18-The supplemental intent category recognizer 310 may operate using machine learning trained models such as a CRF, maximum entropy classifier, neural network (such as a deep neural network (DNN) or recurrent neural network (RNN), long short-term memory (LSTM) model or other classifier. 

Gruber, Yang, and Reavely are analogous art because they are from the same problem solving area of natural language processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gruber’s invention by incorporating the method of Reavely because Gruber’s method for natural language processing can incorporate LSTM methods when classifying the text. LSTM provide the advantage of classifying with respect to time series data. This would make the language processing of Gruber because the digital assistant would be better able to handle requests with respect to time series analysis such as setting up meetings and asking about the weather etc.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUSTAFA IQBAL/Examiner, Art Unit 3683